By the Court.
1. A pleading under the code, which sets up two--
or more causes of action or two or more defenses, but omits to separately state and number them, is not, for that reason, demurrable. The irregularity can be reached only by motion.
2. The answer, setting up that at the same election at which the-defendant in error was elected to the office of constable he was-elected to the office of supervisor, and that he accepted the latter-office and qualified and entered upon the discharge of its duties, discloses, on demurrer, a sufficient defense to the action. A citizen, in such case, will not be compelled to accept both offices.

Motion for leave to file petition in error overruled.